Citation Nr: 1135068	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-17 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to October 8, 2010 for lumbar stenosis with a grade I-II spondylolisthesis at L4-L5.

2.  Entitlement to a rating in excess of 40 percent after October 8, 2010 for lumbar stenosis with a grade I-II spondylolisthesis at L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2010 the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  When this case was mostly recently before the Board in July 2010, it was remanded for further development.  It has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to October 8, 2010, the Veteran's low back disorder was manifested by limitation of flexion ranging from 40 to 60 with muscle spasm, tenderness, pain, and unsteadiness.  There was no evidence of favorable ankylosis of the thoracolumbar spine.

2.  From October 8, 2010, the Veteran's low back disorder was manifested by flexion limited to 10 degrees and evidence of favorable ankylosis of the thoracolumbar spine.  There was no evidence of unfavorable ankylosis of the entire thoracolumbar spine.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to October 8, 2010 for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.126, 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for a rating in excess of 40 percent from October 8, 2010 for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.126, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided VCAA notice by a letter mailed in February 2005.  The Board further notes that, in letters dated in March 2006, and April 2009, the Veteran was notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). After issuance of the March 2006 and May 2009 letters, and an opportunity for the Veteran to respond, the June 2011 supplemental statement of the case as well as the June 2011 rating decision reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield.

In addition, the pertinent service and post-service treatment records have been obtained, and adequate VA examinations were provided.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  There is no indication that the disability has increased in severity since the most recent examination.

The Veteran was also submitted numerous statements as well as was afforded a hearing before the undersigned Veterans Law Judge.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In cases of functional impairment, evaluations are to be based upon lack of usefulness, and medical examiners must furnish, in addition to etiological, anatomical, pathological, laboratory and prognostic data required for ordinary medical classification, a full description of the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10.

The applicable rating regulation, 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc syndrome, provides the following: Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  

General Rating Formula for Diseases and Injuries of the Spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Formula for Rating Intervertebral Disc Syndrome provides for a 20 percent rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Incapacitating episodes are defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.

Background

By a rating decision dated March 2001, the RO granted service connection for lumbar spinal stenosis with grade I-II spondylolisthesis at L4-L5, and assigned a 20 percent rating, effective October 1997.  Over the years the Veteran submitted claims for increased ratings; however, the RO has continued the 20 percent rating.  Most recently, the Veteran submitted a claim for an increased rating for his low back disability in February 2005.  April and July 2005 rating decisions continued the Veteran's 20 percent rating.  The Veteran appealed, and a June 2011 rating decision granted a 40 percent rating, effective October 8, 2010.  The Veteran chose to continue his appeal, asserting that his disability warrants a higher rating.

The Veteran was afforded a VA examination in June 2005.  The Veteran complained of constant back pain since his 1962 motor vehicle accident.  The Veteran reported falling once or twice a month and complained of pain exacerbations after falling, after working in the yard, lifting, or walking.  The Veteran denied using a back brace, but did use a cane to keep his balance.  The Veteran reported dizziness but denied visual disturbances, numbness, weakness, bladder trouble or bowel complaints.  The Veteran also reported erectile dysfunction for the last 20 years.  The Veteran's walk was noted to be steady, deliberate, slow and careful.  The examiner noted that the Veteran could bathe, groom, dress, and toilet himself.  

Range of motion testing revealed flexion to 40 degrees, extension to 10 degrees with spasm at 10 degrees.  Left and right lateral flexion was up to 10 degrees, and left and right lateral rotation was up to 10 degrees.  There was pain on all ranges of motion.  Muscles were tender, with the supraspinatus, rhomboids, teres, and suprascapular muscles were constantly tight and tender.  The examiner noted limitation of motion due to pain and tender muscles.  The Veteran also tired very quickly when trying to flex or rotate more than two or three times.  X-rays of the lumbar spine showed grade I spondylolisthesis of L5 on S1 and degenerative disc disease at L5/S1, aggravated by chronic back strain and tender muscles with myalgia and obesity.  

VA treatment records dated April to August 2006 noted a diagnosis of a low back disorder, not otherwise specified, but were silent to any complaints of or treatment for the Veteran's low back disability.  

The Veteran was afforded another VA examination in January 2007.  The Veteran complained of daily pain in the low back that did not radiate, but reported that pain flared-up when he bent more than usual doing things such as yard work.  The Veteran also reported additional limitations on the day following a flare-up.  The Veteran wore a brace on his back most days, but the examiner stated it was not clear why the brace was ordered.  While the Veteran complained of having "no feeling" in his legs, the examiner stated that the Veteran did not report symptoms in any spinal nerve distribution, and did not report any treatment for neuropathy.  The Veteran denied any change in his previous job duties due to his back pain, but stated that he avoided lifting anything more than 10 pounds due to his back pain.  

Physical examination revealed normal posture and gait.  There was no muscle spasm noted in the low back.  Range of motion testing revealed flexion to 60 degrees.  The examiner stated that extension and lateral flexion were not performed due to complaints of pain.  Rotation was 35 degrees to the left and right with pain.  There was no additional limitation of motion on repetitive motion.  The examiner stated that he attempted neurologic examination but the Veteran's answers were so inconsistent that the examiner had difficulty making reliable assessments.  The Veteran had good strength in both legs and reflexes were normal.  X-rays of the lumbar spine showed vertebral spurring with normal disc spaces and spondylolisthesis at L5-S1.  A diagnosis of L5-S1 spondylolisthesis with mild chronic lumbar strain was provided.  

A February 2007 VA treatment record noted a history of chronic severe back pain due to grade I spondylolisthesis with no evidence of canal stenosis.  The Veteran was given a back brace.  The Veteran denied any bladder or bowel complaints.  The examiner also noted a history of diabetes and diabetic neuropathy.  Examination showed that the Veteran ambulated with a cane and strength overall appeared to be within the normal limits.  There was decreased sensation in the bilateral legs.  Diagnoses of diabetic peripheral neuropathy and chronic low back pain due to grade I spondylolisthesis was provided.  

The Veteran was afforded another VA examination in May 2009.  The Veteran complained of constant aching pain without radiation into the lower extremities.  He stated that he had flare-ups once a week lasting four to five days, and that pain increased with riding a lawnmower, turning his back, twisting or bending.  He was able to perform his activities of daily living without difficulty and denied bowel or bladder dysfunction.  The examiner stated that the Veteran had no incapacitating episodes in the past twelve months.  Physical examination revealed that the Veteran walked with the aid of a cane but without a limp.  

Range of motion testing revealed flexion to 40 degrees, extension to 15 degrees, right lateral bending was to 15 degrees, left lateral bending was to 25 degrees, right lateral rotation was to 36 degrees, and left lateral rotation was to 30 degrees.  Repetitive motion did not result in additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was no spasm noted.  The Veteran complained of tenderness in the lumbar spine, but there was no evidence of swelling, heat or redness.  All major muscle groups in both lower extremities were grade 5.  The Veteran had bilateral stocking hypoesthesia extending from the groin to the toes.  Knee jerk was +4 bilaterally and ankle jerk was absent.  Straight leg raising was positive at 50 degrees on the right and at 40 degrees on the left.  X-rays revealed 5 degrees of dextroscoliosis; grade I-II spondylolisthesis at the L5-S1 level; and degenerative disk disease at L5-S1.  There was also multiple level presence of osteophytes anteriority of the lumbar spine with the L4-L5 space being the only level spared.  The examiner opined that the Veteran was currently experiencing a moderate to moderately severe disability from his degenerative disk disease of his lower back.

VA treatment records dated April 2007 to July 2010 reflected complaints of back pain and treatment for the pain including epidural injections.  A December 2007 record indicated stable back pain, but that the Veteran had fallen several times trying to get into his shower.  Neurological examination was grossly normal.  A December 2008 pain assessment record indicated that the Veteran complained of constant pain exacerbated by his activities of daily living.  An August 2009 MRI revealed spondylolysis at L5 with grade 2 anterolisthesis and mild neuroforamen stenosis bilaterally, and no evidence of otherwise high grade central canal stenosis, focal disk herniation, or other focal process.  A July 2010 record noted a history of back pain with multiple deteriorated discs.  The physician noted no significant interval change.  The physician noted that the Veteran reported pain at 10/10 with narcotics not having much effect.  

Private treatment records from Southeast Pain Management Center dated 2008 to 2010 noted treatment for the lumbar spine disability, including epidural steroid injections.  April, July, and August 2010 records indicated chief complaints of low back, right leg, and left leg pain.  The physician also noted that the Veteran complained that he "couldn't feel anything" in his legs, even on manual palpation.  However, the Veteran was not paralyzed and could walk without difficulty.  L4-5 reflexes were also intact.  The August 2010 record also noted generalized tenderness in lumbar area, a grossly normal neurological examination, a normal muscle tone and bulk.  Sensation to touch and pressure was intact, and straight leg raising was negative bilaterally.  

The Veteran was afforded a hearing before the undersigned in April 2010.  The Veteran testified that his back disability made him unsteady and that he needed to use a cane to ambulate.  He also reported that he was prescribed medication for his pain, as well as received injections to help ease the pain.  The Veteran stated that his back pain resulted in taking a long time to get out of bed in the mornings, having to hire someone to do things around the house such as cutting the grass, and restricting his ability to walk long distances.  

Similarly, the various statements from the Veteran, his wife, and his children, also reflect complaints of back pain that limited the Veteran's daily activities.  The Veteran stated that he walked with a cane because his back disability caused him to fall.  Further, he stated he was unable to sit, stand, walk or bend without having severe lower back pain.

Social Security Administration (SSA) records revealed that the Veteran received SSA benefits related to his ischemic heart disease and chronic pulmonary insufficiency.  Records were silent to any treatment for a back disability, with the exception of noting complaints of low back pain.

The Veteran was afforded a final VA examination on October 8, 2010.  The Veteran complained of continued low back pain with leg numbness and paresthesias.  The Veteran also reported multiple falls due to unsteadiness, and that he used a cane, walker, brace, and/or wheelchair to aid in walking.  He was otherwise unable to walk more than a few yards.  The examiner noted a history of fatigue, decreased motion, stiffness, weakness, spasm and severe, constant lumbosacral pain radiating into the buttocks and thighs.  The examiner stated that the Veteran had weekly incapacitating episodes after mowing the lawn until he started hiring someone to do the work in May.    

Physical examination revealed normal posture, and slow but symmetric gait.  There was no evidence of gibbus, kyphosis, lumbar lordosis, reverse lordosis, or list.   However, lumbar flattening, scoliosis, spasm, guarding, pain on motion, and tenderness in the lumbar spine were present.  There was also evidence of thoracolumbar ankylosis through part of the thoracolumbar spine, with the spine in a neutral position.  The ankylosis was indicated by neurologic symptoms due to nerve root stretching.  There was no evidence of atrophy or weakness bilaterally.  

Range of motion testing revealed flexion to 10 degrees, extension to 10 degrees, lateral flexion to 10 degrees bilaterally, left lateral rotation to 30 degrees, and right lateral rotation to 20 degrees.  There was objective evidence of pain following repetitive motion, as well as additional limitation of motion due to pain with lateral rotation limited by another 10 degrees of motion bilaterally.  Sensory examination indicated that vibration, position sense, pain/pinprick, and light touch were absent.  Additionally, dysesthesias were present in the buttocks and lateral thighs.  Motor examination was normal with no evidence of muscle atrophy.  MRI revealed grade II anterolisthesis at L5-S1; underlying pars interarticularis defect suspected; moderately severe L5-S1 foraminal stenosis with small midline disc protrusion without focal nerve root compression.  A diagnosis of moderately severe L5-S1 lumbar disc disease with foraminal stenosis and slight L4-L5 disc bulge to the left with slight left foraminal encroachment was provided.  The examiner noted that the effect on occupational or daily activities was moderate to severe, and that the Veteran was affected by decreased mobility, problems with lifting and carrying, difficulty reaching, weakness, fatigues, decreased strength and pain.

Subsequent VA treatment records reflected continued treatment for low back pain.  A January 2011 VA treatment record noted that the Veteran walked very slowly with a cane due to his back problems.  The Veteran appeared in pain.

Analysis

As noted above, the Veteran is currently assigned a 20 percent rating prior to October 8, 2010 for a low back disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran is assigned a 40 percent rating from October 8, 2010 under Diagnostic Code 5243.  The Board also notes that the Veteran is already in receipt of separate 10 percent ratings for peripheral neuropathy of the left and right lower extremities, associated with lumbar spine stenosis with a grade I-II spondylolisthesis at L4-5.  The Veteran has not asserted a claim for increased ratings related to the separate 10 percent ratings for peripheral neuropathy.

Prior to October 8, 2010, VA examinations revealed a diagnosis of grade I spondylolisthesis on L5 and S1, degenerative disc disease at L5-S1, and mild, chronic lumbar strain.  Range of motion testing on examination reflected flexion ranging from 40 to 60 degrees.  On repetitive motion, the Veteran tired quickly.  However, the May 2009 VA examiner specifically stated that there was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive movement.  Muscles were tender, and there was evidence of muscle spasm.  

There was no evidence of favorable ankylosis of the entire thoracolumbar spine, nor was there evidence of flexion limited to 30 degrees in the lumbar spine.  As such, a rating in excess of 20 percent is not warranted prior to October 8, 2010.  

From October 8, 2010, VA medical records and VA examinations revealed a diagnosis of moderately severe L5-S1 lumbar disc disease with foraminal stenosis and slight L4-L5 disc bulge to the left with slight left foraminal encroachment.  Range of motion testing reflected flexion limited to 10 degrees.  There was evidence of thoracolumbar ankylosis through part of the thoracolumbar spine, with the spine in a neutral position.  The examiner also noted that spasm, guarding, pain on motion, tenderness, reverse lordosis, and scoliosis were present.  

However, there was no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  As such, a rating in excess of 40 percent is not warranted from October 8, 2010. 

Additionally, the Board notes that the Veteran, at his October 2010 VA examination, reported weekly incapacitating episodes following mowing the lawn.  However, review of the claims file and medical records showed no documentation of any physician prescribed bed rest resulting in incapacitation.  VA treatment records were silent as to any a periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Thus, the record does not show incapacitating episodes requiring physician prescribed bed rest at any point during the entire appeal period.  As such, a rating in excess of 20 percent is not warranted under Diagnostic Code 5234 prior to October 8, 2010.  Likewise, a rating in excess of 40 percent is not warranted under Diagnostic Code 5234 from October 8, 2010.  

The Board is aware of the Veteran's complaints of pain in his low back.  The rating criteria set forth in Code 5243, however, contemplate symptoms such as pain, stiffness, and aching.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  

Under the circumstances of the instant case, the Board must find that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the lumbar spine disability prior to October 8, 2010, as well as for a rating in excess of 40 percent for the lumbar spine disability from October 8, 2010; the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disabilities at issue reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  Id.


ORDER

Entitlement to a rating in excess of 20 percent for lumbar stenosis with a grade I-II spondylolisthesis at L4-L5, prior to October 8, 2010, is denied.

Entitlement to a rating in excess of 40 percent for lumbar stenosis with a grade I-II spondylolisthesis at L4-L5, from October 8, 2010, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


